Citation Nr: 0327248	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  02 07 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for glaucoma.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel


INTRODUCTION

The veteran served on active duty from April 1956 to April 
1958.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  


REMAND

As part of the veteran's claim, he indicated that he received 
treatment for his eyes from various VA and private health 
care providers.  The RO attempted to obtain records from 
private hospitals in Puerto Rico and New York, and from two 
private physicians in New York.  These requests were returned 
to the RO by the Postal Service or the response was that 
records could not be identified.  The veteran also indicated 
that he received eye treatment at Kingsbridge VA Hospital in 
Bronx New York, West Haven VA Hospital in Connecticut, and 
Newington VA Hospital in Connecticut.  The record does not 
reflect that the RO attempted to obtain records from these VA 
facilities.  Additionally, the veteran claimed that he had 
seven eye surgeries at Jacobi Hospital in New York and 
received treatment at Ashford Medical Center in Puerto Rico.  
The record does not reflect that the RO attempted to obtain 
records from these facilities.  Accordingly, this case will 
be returned to the RO to request such records.

In the notice of disagreement, the veteran's representative 
indicated that the RO did not attempt to obtain records from 
1966 from the VA Medical Center at Bronx, New York.  The 
record does contain hospital discharge summaries from this 
facility, however, it does not contain any outpatient 
records.  Since the representative has specifically requested 
that outpatient records from 1966 from the VA Medical Center 
at Bronx, New York, be obtained, this case will be returned 
to the RO to request such records.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The RO should request outpatient 
treatment records and hospital summaries 
related to treatment of the veteran's 
eyes at the following VA medical 
facilities for the years specified.  If 
the records have been retired to a 
records repository, action should be 
taken to retrieve such records.  

Kingsbridge or Bronx VA Hospital
Bronx, New York
1966

West Haven VA Hospital
West Haven, Connecticut
1974

Newington VA Hospital
Newington, Connecticut
1973 to 1978

2.  The RO should request medical records 
related to treatment of the veteran's 
eyes from the following private medical 
facilities for the years specified, 
following receipt of the addresses and 
the authorizations for the release of 
such information.  

Jacobi Hospital 
Bronx, New York
1967 to 1973



Ashford Medical Center
Condado, San Juan, Puerto Rico
1978

3.  Following completion of the above, 
the RO should review the veteran's claim 
and determine whether new and material 
evidence has been received to reopen the 
claim for service connection for 
glaucoma.  The RO should conduct any 
additional evidentiary development deemed 
necessary.

4.  If the decision remains adverse to 
the claimant, he and the representative 
should be provided with a supplemental 
statement of the case and be apprised of 
the applicable time period within which 
to respond.  The case should then be 
returned to the Board for further 
consideration, as appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action until so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to ensure compliance with due process considerations.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


